         Case 1:19-cv-11262-AJN Document 19
                                         20 Filed 08/31/20 Page 1 of 1




                                                                                       8/31/2020


                                                     August 31, 2020

Hon. Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                      Re: Rene Tellier v. United States, 19-cv-11262 (AJN), 92-cr-869 (AJN)


Dear Judge Nathan:

        On December 9, 2019, Rene Tellier filed a pro se petition pursuant to 28 U.S.C. § 2255.
On June 9, 2020, Mr. Tellier amended that petition, and on June 25, 2020, the Court appointed
me from the CJA panel to represent Mr. Tellier for purposes of his §2255 petition. The Court
also issued a briefing schedule for additional submissions, which it agreed to extend earlier this
month. Currently, my memorandum is due on September 4, 2020. I write now, with the
consent of the government, to seek an additional extension for the filing of the memorandum of
law I intend to submit in support of Mr. Tellier’s petition.

         During the last several weeks I have been working with the Probation Department and
the government to try to obtain access to the files from this case, which dates to 1992. Most
importantly, for purposes of the brief, I need a copy of the PSR. I have been informed by the
Probation Department that it has recently retrieved its file from archives and will be able to go
through it and (hopefully) send me the PSR shortly. To date, however, I have not yet received
it. In light of these delays, I respectfully request an additional extension of 2 weeks in order to
file my memorandum, with similar extensions for the government’s response and any reply.
                                                                                       4003%&3&%
         Thank you for your consideration.

                                                     Respectfully submitted,              8/31/2020

                                                            /s/

                                                     Florian Miedel
                                                     Attorney for Rene Tellier



cc:    AUSA Thomas Burnett
